            Case 1:19-cv-03059-DLC Document 34 Filed 12/24/19 Page 1 of 2




                                         STATE OF NEW YORK
                                   OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                             LITIGATION BUREAU

                                           Writer’s Direct Dial: (212) 416-8651


                                             December 24, 2019

   By ECF
   The Honorable Denise Cote
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 1910
   New York, New York 10007

                       Re:     Picard v. Clark, S.D.N.Y. No. 19 Civ. 3059 (DLC)

   Dear Judge Cote:

           This Office represents defendant Michael Magliano, Chief of Public Safety for the New
   York State Unified Court System, in the above-referenced action. We write on behalf of all
   parties to respectfully request that the defendants’ time to file their answers be extended to
   January 15, 2020. This request will not delay the initial pretrial conference, which the Court has
   scheduled for January 24, 2020, and will not affect any other litigation deadline in this action.

           Plaintiff Michael Picard brings this action against Chief Magliano and Bronx County
   District Attorney Darcel D. Clark. The Complaint, filed April 5, 2019 (ECF No. 1), challenges,
   on First Amendment grounds, a provision of New York’s criminal contempt statute that prohibits
   certain expressive conduct within 200 feet of a State courthouse. In an Opinion and Order dated
   December 2, 2019 (ECF No. 32), the Court denied the defendants’ separate motions to dismiss.
   On the same date, the Court issued a Notice of Initial Pretrial Conference (ECF No. 33). By
   operation of Fed. R. Civ. P. 12(a)(4)(A), responsive pleadings were due December 18, 2019.

           I have conferred by email with Brian Hauss, Esq. of the American Civil Liberties Union
   Foundation, counsel for Plaintiff, and Susan P. Scharfstein, Esq. of the New York City Law
   Department, counsel for District Attorney Clark. All counsel have agreed that with leave of the
   Court, defendants will file their answers by January 15, 2020. We apologize for not having filed
   this request prior to December 18, and for any inconvenience to Your Honor.



                   28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
        Case 1:19-cv-03059-DLC Document 34 Filed 12/24/19 Page 2 of 2

Hon. Denise Cote                                                                Page 2 of 2
December 24, 2019

      We appreciate the Court’s continued attention to this matter.

                                                   Respectfully,

                                                          /s/

                                                   Michael A. Berg
                                                   Assistant Attorney General

cc:   Brian Hauss, Esq.
      Susan P. Scharfstein, Esq.




                                              2
